DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Status of Claims
3.	Claims 8 and 15 have been amended, claims 1-7 and 18-22 remain withdrawn and claims 8-17 remain under consideration in the application.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

	Regarding claim 8, Heggart et al. teaches a method of cooling a surface of a metallurgical furnace (see abstract), comprising: providing a spray cooling (see the spray pipes 18 with pray nozzles 40, column 6, lines 1-26 and figures 1 and 3) to a plurality of zones (38, see column 6, lines 1-26 and figure 1 )  and defined  within a roof (R, see figures 1 and 3; column 5, lines 45-60, and column 6, lines 1-26) of the metallurgical furnace (see abstract); sensing with a sensor (thermocouples 58, see abstract, column 3, lines 5-23, column 6, lines 44-50 and figures 1-3) disposed within (see figures 2 and 3) the roof (R, see figures 2 and 3) of the metallurgical furnace a change in a temperature on a surface within the roof of the metallurgical furnace and in  a first zone or any one of the of the plurality of zones (see  abstract, column 3, lines 5-23, column 6, lines 44-50): and said thermocouples connected by wires (60, see figures 2 and 3) with a suitable controls or controller to adjust the rate of flow of the coolant to any or all of the sections or zones of the roof being cooled to maintain a desired temperature (see column 6, lines 44-50); thereby meeting all aspect of the claim calling for changing an amount of spray cooling provided to the first zone relative to a second zone of the plurality of zones based on the sensed changed in temperature.  
Regarding claim 9, Heggart et al. teaches a method of cooling in which the spray cooling is provided by spraying coolant from one or more spray conduits (see the spray pipes 18, figures 1-3 and column 5, lines 45-column 6, lines 16), each spray conduit having a plurality of nozzles (40, see column 6, lines 15-20 and figures 1-3).  
          Regarding claims 10 and 13-15, Heggart et al. teaches a method of cooling by providing a controller for adjusting the rate of flow of the coolant to any or all of the 
	Regarding claims 11 and 12, Heggart et al. teaches a method of cooling in which the coolant flow is directed onto surfaces within the plurality of roof zones or sections from a plurality of conduits or pipe (18, see figures 1-3 and column 6, lines 15-26) with each conduit having a plurality of spray nozzle (40) connected thereto, thereby encompassing or meeting the scope of both claims 11 and 12.
Regarding claim 16, Heggart et al. in figures 2 and 3 shows a method of cooling in which each zone (38, see column 6, lines 1-26 and figure 1) is provided with a plurality of thermocouples (58) disposed at a distance from each other distributed across the zone to sense the local temperature and thereby showing or meeting all aspects of the claim. 
          Regarding claim 17, Heggart et al. teaches a method of cooling in which the surface(s) cooled is that of the roof (R) of the metallurgical furnace (see abstract, figures 1 and 3; column 5, lines 45-60, and column 6, lines 1-26).

Response to Arguments
6.	Applicant’s arguments with respect to claims 8-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elsner (US 5,290,016), Yuasa et al. (US 5,601,427), Burwell (US 4,815,096) and Furuhashi (US 3t43, 752) are also cited in PTO-892.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733